DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 11/23/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  
Examiner notes that applicant has included an English copy of the abstract for CN 108533106, but applicant has not included CN 108533106.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “shared shafts” and “two shafts” of claim 5 and the “intersect at a point” of claim 5;  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Examiner notes that applicant’s fist language is not English, and the following may be a result of machine translation errors.  Examiner suggests review by a native English speaker.  Examiner notes that these errors included are exemplary, and there may be more errors than are listed here.  
Regarding claim 1:
-Applicant claims “v-shaped rotating shafts”.  Examiner notes that the shafts themselves are not “v-shaped”; applicant discloses standard hinge pins which are straight with a circular cross section.  Examiner assumes that applicant intends that the shape formed by multiple shafts is a “v”, but this is not clear in the claim language.
-Applicant claims “a concealed hinge” comprising: leaves and support arms that are “hinged” to primary and secondary “hinges”.  Examiner is unsure how many hinges are present in the claim.  Examiner assumes only ONE hinge is claimed.  
-Examiner assumes that the term “hinged” requires that there is a shaft present that rotatably connects things.  Therefore, examiner assumes that claim 1 requires 6 shafts.  However, examiner notes that the 6 shafts do not create 3 “v shapes”, so examiner is unsure of the scope of the “V-shape” AND is unsure of the term “hinged”.

Regarding claim 2:
-Applicant claims “folded leaves formed after the upper leaf and lower leaf are hinged and assembled”.  Examiner notes that the “folded leaves” are not shown by applicant in the drawings.  Examiner is unsure what these are.  Examiner notes that applicant discloses this hinge is used with windows or doors, is applicant referring to the windows or doors?  Is applicant positively claiming them?  Examiner notes that the prior art shows the upper and lower leaf “hinged and assembled”, which examiner has assumed “hinged” means “pivotably attached with a shaft”.  
Examiner assumes that applicant is renaming the attached upper and lower leaf as “folded leaf”.  Examiner notes that this is shown and disclosed in the prior art.

Regarding claim 3:
-Applicant uses identical language to claim 2, but refers to “folded arms”.  Examiner assumes that applicant is renaming the attached upper and lower support arm as “folded arm”.  Examiner notes that this is shown and disclosed in the prior art.

Regarding claim 5:
-Applicant depends claim 5 from claim 1, which does not disclose “shared shaft”.  Examiner notes that the “shared shaft” is present in claim 4; is the dependency of this claim correct?
-Applicant claims “shared shaft for the folded secondary hinge and primary hinge”.  Examiner notes that applicant has previously claimed the folded leaf and the folded arm each have their own shared shaft; therefore, saying the shared shaft “for the folded secondary hinge and primary hinge” is incorrect.  Examiner assumes that applicant intends “Shared shafts for the folded arm and the folded leaf”.  
-Applicant claims “two shafts”.  Examiner is not sure to what two “shafts” applicant is referring.  
-Applicant claims “intersect at a point”.  Examiner assumes that applicant intends to claim that two shafts, which examiner is unsure of, are not parallel.  Examiner assumes that applicant is referring to the axes 2 and 3 of figure 3.  Examiner notes that the shafts of the prior art are not parallel, and therefore the axes of these hinge pins “intersect at a point”.  



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 3 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claims 2 and 3, examiner believes these claims merely rename parts that exist in claim 1.  Examiner contends that claims 2 and 3, as assumed, do not further limit the hinge of claim 1.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 are rejected under 35 U.S.C. 102a1 as being anticipated by 2844842 Neilson.
Examiner notes all claims are rejected “as best understood”, please see 112b rejections above.
Regarding claim 1, Neilson discloses a concealed hinge (title) with v-shaped rotating shafts (dotted lines in the annotated figure 3 are the shafts, which are in orientations creating V’s), comprising:
an upper leaf 40’ and an upper support arm 41’ that are hinged (with a pin, as annotated) to a secondary hinge 21, and a lower leaf 40 and a lower support arm 41 that are hinged to a primary hinge 22, wherein the upper leaf 40’ is hinged to the lower leaf 40 (figure 3 with pin 50); and wherein the upper support arm 41’ is hinged (figure 3 with pin 50) to the lower support arm 41.  

    PNG
    media_image1.png
    620
    707
    media_image1.png
    Greyscale

Regarding claim 2, Neilson discloses the hinge of claim 1, wherein there is one or more folded leaves formed after the upper leaf and lower leaf are hinged and assembled.  As best understood, examiner notes that the upper and lower leaf attached to each other are being renamed “folded leaf” in claim 2; examiner notes that this is disclosed in Neilson, and does not further limit the structure of claim 1.  

Regarding claim 3, Neilson discloses the hinge of claim 1, wherein there is one or more folded arms formed after the upper and lower support arms are hinged and assembled.  As best understood, examiner notes that the upper and lower support arms attached to each other are being renamed “folded arms” in claim 3; examiner notes that this is disclosed in Neilson, and does not further limit the structure of claim 1.  

Regarding claim 4, Neilson discloses the hinge of claim 1, wherein: 
A hinged joint (hinge pin) at an end of the upper leaf 40’ is connected by means of a shaft 44 to a hinged seat secured to the secondary hinge 21; 
A hinged joint at one end of the lower leaf 40 is connected by means of a shaft 44 to a hinged seat secured to the primary hinge 22, and a hinged joint at the other end of the lower leaf 40 is connected to the upper leaf by means of a shared shaft 50;
One end of the upper support arm is connected by means of a side shaft 45 to the hinged seat secured to the secondary hinge 21, and a hinged joint at the other end of the upper support arm 41’ is connected to the lower support arm 41 by means of a longitudinal shared shaft 50; and 
A hinged joint at an end of the lower support arm 41 is connected by means of a side shaft 45 to the hinged seat secured to the primary hinge 22.  

Regarding claim 5, Neilson discloses the hinge of claim 1, wherein the shared shaft 50 for the folded secondary hinge and primary hinge and two shafts intersect at a point (the dotted lines of annotated figure 3 intersect at a point outside of the hinge, as best understood by figure 3). 

Regarding claim 6, Neilson discloses the hinge of claim 1, wherein a groove (allowing the folded arms and folded leaves to interdigitate with the primary and secondary hinge) capable of accommodating folded upper leaf and lower leaf and folded upper support arm and lower support arm (Neilson discloses every pivoting connection point has grooves allowing for interdigitation of the hinged parts) is formed in the primary hinge (formed in both primary and secondary hinges).  

Regarding claim 7, Neilson discloses the hinge of claim 1, wherein a groove capable of accommodating folded upper leaf is formed in the lower leaf (examiner notes that the interdigitating grooves are present in all claimed pieces and disclosed in Neilson).   

Regarding claim 8, Neilson discloses the hinge of claim 1, wherein mounting holes 27 and 29 are formed in the secondary hinge and the primary hinge (figure 3).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see 892.
Applicant is encouraged to request interviews after non-final rejection, rather than after final rejection.  Examiner notes that interviews after final rejection are “permitted in order to place the application in condition for allowance” MPEP 713.09.  Regarding the substance of interviews, applicant should consider MPEP 713.03 “interviews that are solely for the purpose of sounding out the examiner…should not be permitted”.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387. The examiner can normally be reached Mon-Thurs 8-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/               Primary Examiner, Art Unit 3677